                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JUSTIN ADKINS, et al.,

                              Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:18-0321

CSX TRANSPORTATION, INC., et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       Pending is Plaintiffs’ Motion for Leave to File Third Amended Complaint, ECF No. 70.

Federal Rule of Civil Procedure 15(a)(2) provides “[t]he court should freely give leave when

justice so requires.” The Fourth Circuit has held that leave to amend “should be denied only when

the amendment would be prejudicial to the opposing party, there has been bad faith on the part of

the moving party, or the amendment would be futile.” Edwards v. City of Goldsboro, 178 F.3d

231, 242 (4th Cir. 1999) (emphasis in original).

       Plaintiffs seek leave to amend for two reasons. First, Plaintiffs desire to substitute Plaintiff

Chad Little, who is deceased, with the Estate of Chad Little. ECF No. 70, at 1. Defendants do not

object but expressly reserve all potential substantive defenses, including those related to the

Estate’s ability to bring claims under the applicable survival statutes. ECF No. 76, at 2. The Court

finds the Plaintiffs’ substitution necessary and acknowledges Defendants’ reservation of all

substantive defenses.

       Second, Plaintiffs seek to add additional claims under the Federal Railroad Safety Act now

that administrative exhaustion for these claims is complete. ECF No. 70, at 1. Defendants do not
object but request that the Court permit Defendants to incorporate their previous answers and

objections by reference and to jointly respond to the new allegations only. ECF No. 76, at 3. The

Court finds this case is at an early enough stage to permit the addition of claims. The Court also

finds Defendants’ request is reasonable to prevent an unduly prejudicial waste of resources.

Defendants therefore may file a consolidated answer that only addresses the new party and claims,

and the Court will deem Defendants’ prior answers as responsive to the Third Amended

Complaint.

       In conclusion, the Court GRANTS Plaintiffs’ Motion for Leave, ECF No. 70, per the

conditions set forth in this Order. The Court DIRECTS the Clerk to send a copy of this Order to

counsel of record and any unrepresented parties.

                                             ENTER:         January 13, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
